Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-35 are currently pending.
Claims 1, 14, 27, 31, and 33 have been amended.
Claims 1-35 are currently rejected.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-13 and 27-35 are directed toward a computer-implemented method (i.e. a process). However, regarding claims 14-26, the claimed invention is directed to non- statutory subject matter. The claims 14-26 do not fall within at least one of the four categories of patent eligible subject matter because the claims as a whole are directed towards software per se because the “insights engine”, “recommendation engine”, “PWD engine”, and “HCP engine” do not constitute tangible physical articles or other forms of matter. If claims 14-26 do recite tangible physical articles, then the claims would be directed to a system (i.e. machine). Thus, the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 14, 27, 31, and 33 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A computer-implemented method for automated provisioning of clinical advice to a provider caring for a patient with diabetes (PWD), comprising: detecting a clinically relevant pattern in insulin therapy data of a patient under the care of a provider, wherein the clinically relevant detected pattern is indicative of at least one of desirable behaviors or undesirable behaviors related in perspective of insulin-based management of diabetes; identifying a predefined behavior of a PWD responsive to the detected clinically relevant pattern; selecting a therapy insight associated with the identified predefined behavior, wherein the therapy insight comprises clinical advice associated with the PWD that includes a behavior recommendation; and responsive to the selecting the therapy insight, automatically sending, to a provider-dashboard associated with the provider caring for the PWD, the selected therapy insight”.
The limitations of detecting a clinically relevant pattern in insulin therapy data of a patient under the care of a provider, wherein the clinically relevant detected pattern is indicative of at least one of desirable behaviors or undesirable behaviors related in perspective of insulin-based management of diabetes; identifying a predefined behavior of a PWD responsive to the detected clinically relevant pattern; selecting a therapy insight associated with the identified predefined behavior, wherein the therapy insight comprises clinical advice associated with the PWD that includes a behavior recommendation; and responsive to the selecting the therapy insight, sending, the selected therapy insight, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of detecting, identifying, selecting, and sending, which is properly interpreted as a “personal behavior”), such that a doctor would normally perform to care for a patient with diabetes, but instead automates the process via a computer model, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claim 14 is identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people.
Additionally, claim 27 recites: “A computer-implemented method for managing insulin therapy settings for a patient with diabetes (PWD), comprising: detecting a clinically relevant pattern in insulin therapy data of a patient under the care of a provider, wherein the clinically relevant detected pattern is indicative of at least one of desirable behaviors or undesirable behaviors related in perspective of insulin-based management of diabetes; identifying a predefined behavior of a PWD responsive to the detected clinically relevant pattern; selecting a therapy insight associated with the identified predefined behavior, wherein the therapy insight comprises clinical advice associated with the PWD that includes a behavior recommendation; responsive to the selecting the therapy insight, automatically sending, to a provider-dashboard associated with the provider caring for the PWD, the selected therapy insight; responsive to the selecting the therapy insight, automatically sending, to a user-dashboard associated with a PWD; receiving an acceptance of a behavior recommendation associated with the therapy insight; identifying a recommended insulin therapy setting associated with the accepted behavior recommendation; adjusting an insulin therapy setting to the recommended insulin therapy setting; and sending the adjusted insulin therapy setting to the user-dashboard”.
The limitations of detecting a clinically relevant pattern in insulin therapy data of a patient under the care of a provider, wherein the clinically relevant detected pattern is indicative of at least one of desirable behaviors or undesirable behaviors related in perspective of insulin-based management of diabetes; identifying a predefined behavior of a PWD responsive to the detected clinically relevant pattern; selecting a therapy insight associated with the identified predefined behavior, wherein the therapy insight comprises clinical advice associated with the PWD that includes a behavior recommendation; responsive to the selecting the therapy insight, automatically sending, with the provider caring for the PWD, the selected therapy insight; responsive to the selecting the therapy insight, automatically sending, associated with a PWD; receiving an acceptance of a behavior recommendation associated with the therapy insight; identifying a recommended insulin therapy setting associated with the accepted behavior recommendation; adjusting an insulin therapy setting to the recommended insulin therapy setting; and sending the adjusted insulin therapy setting, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of detecting, identifying, selecting, sending, receiving, and adjusting, which is properly interpreted as a “personal behavior”), such that a doctor would normally perform to care for a patient with diabetes, but instead automates the process via a computer model, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claim 31 is identical as the abstract idea of claim 27. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people.
	Additionally, claim 33 recites “A computer-implemented method for automated provisioning of clinical advice to a provider caring for a patient with diabetes (PWD), comprising: detecting a pattern in insulin therapy data associated with the PWD; responsive to detecting the pattern in insulin therapy data, identifying, via an insights engine associated with a first computing system, a predefined behavior of a PWD; selecting, by the insights engine, a therapy insight associated with the identified predefined behavior; and responsive to the selecting the therapy insight, automatically sending over a network, to a health care provider engine associated with a second computing system separate and distinct from the first computing system, the selected therapy insight, wherein the health care provider engine is configured to automatically send the therapy insight to a provider-dashboard associated with a provider caring for the PWD”.
The limitations of detecting a pattern in insulin therapy data associated with the PWD; responsive to detecting the pattern in insulin therapy data, identifying, a predefined behavior of a PWD; selecting, by the insights engine, a therapy insight associated with the identified predefined behavior; and responsive to the selecting the therapy insight, automatically sending over a network, to a health care provider engine associated with a second computing system separate and distinct from the first computing system, the selected therapy insight, wherein the health care provider engine is configured to automatically send the therapy insight to a provider-dashboard associated with a provider caring for the PWD, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of detecting, identifying, selecting, and sending, which is properly interpreted as a “personal behavior”), such that a doctor would normally perform to care for a patient with diabetes, but instead automates the process via a computer model, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-13, 15-26, 28-30, 32, and 34-35 include other limitations, as well as specific steps of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 14, 27, 31, and 33. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-35 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “computer-implemented”, “provider-dashboard”, “healthcare provider (HCP) engine”, “system”, “user-dashboard”, “network”, “insights engine”, and “computing system”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0014]-[0015], and [0023], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “automatically sending, to a provider-dashboard associated with the provider caring for the PWD”, “sending the adjusted insulin therapy setting to the user-dashboard”, “via an insights engine associated with a first computing system” which amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h) and/or MPEP 2106.05(g).
Additionally, dependent claims 2-13, 15-26, 27-30, 32, and 34-35 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 14, 27, 31, and 33 and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-13, 15-26, 28-30, 32, and 34-35 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 14, 27, 31, and 33 and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-35 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budiman et al. (US 20140350369 A1), hereinafter Budiman.
Regarding claim 1 Budiman teaches a computer-implemented method for automated provisioning of clinical advice to a provider caring for a patient with diabetes (PWD) (Abstract), comprising: detecting a clinically relevant pattern in insulin therapy data of a patient under the care of a provider (Abstract, FIG. 12, [0023], [0134]: “In order to provide further insight into the timing and potential patterns of the self-care behaviors experienced by the patient, the episode chain or chains associated with each behavior may be shown in a time-of-day plot, with each episode indicated within the chain”, and [0245]: “Pattern analysis using temporal relationships opens up new analysis results that would have been missed when only looking at the collected data in aggregated form”), wherein the clinically relevant detected pattern is indicative of desirable behaviors and/or undesirable behaviors related in perspective of insulin-based management of diabetes ([0116]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”, [0127], [0131], and [0132]: “One or more episode chains are associated with a clinically-meaningful self-care behavior. These behaviors would be selected because of the risk they pose to the patient and/or the possible interventions (medications, education, etc.)”); identifying a predefined behavior of a PWD responsive to the detected clinically relevant pattern ([0116], [0118], and [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”); selecting a therapy insight associated with the identified predefined behavior (FIG. 20, [0048], and [0155]: “An augmentation of the treatment recommendation described above using the Control Grid algorithm is to provide second-stage logic to further narrow the possible recommendations that can be made. For instance, there are many different recommendations for reducing glucose variability, such as “stop snacking”, “don't forget to take your medication”, “don't miss meals”, “adjust correction dose of insulin”. A glucose control zone may be associated with a number of these recommendations. A second stage of logic may be used to narrow down the list of recommendations. Detection of episodic patterns, as described elsewhere, can be used in this second stage to narrow the list of recommendations”), wherein the therapy insight comprises clinical advice associated with the PWD that includes a behavior recommendation ([0118], [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”, and [0155]); and responsive to the selecting the therapy insight, automatically sending, to a provider-dashboard associated with the provider caring for the PWD, the selected therapy insight (FIG. 56, [0023], [0151], and [0290]).
Regarding claim 2  Budiman teaches sending the selected therapy insight comprises: sending one or more of a behavior recommendation to adjust the undesirable behaviors and a behavior recommendation to continue the desirable behaviors ([0023] and [0016]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”).
Regarding claim 3 Budiman teaches sending the selected insight comprises: sending one or more of a long acting dosing recommendation and a rapid acting dosing recommendation ([0023], [0016], [0142]: “A specific recommendation related to increasing glucose median would be to reduce the dose or dose rate of glucose-lowering medication”, and [0238]).
Regarding claim 4 Budiman teaches identifying a predefined behavior of a PWD further comprises: identifying whether one or more of a scheduled dose of insulin was administered to the PWD and an incorrect dose of insulin was administered to the PWD (Budiman 2, [0053], [0054], [0056], [0057], [0063], and [0088]).
Regarding claim 5 Budiman teaches correlating therapy insights to associated health risks ([0094]); and prioritizing the therapy insights based on a severity of the health risks [0139]).
Regarding claim 6 Budiman teaches prioritizing therapy insights based on frequency of occurrences of the predefined behavior during a predetermined time frame ([0139], [0155], and [0203]).
Regarding claim 7 Budiman teaches responsive to determining that the insulin therapy data does not correspond to a clinically relevant pattern, forgo identifying the predefined behavior ([0128] and [0130]).
Regarding claim 8 Budiman teaches the insulin therapy data is selected from a group consisting of: glucose data, therapy settings and insulin dosing data (Abstract, [0023], [0088], [0090], and [0108]).
Regarding claim 9 Budiman teaches the insulin therapy data is glucose measurements continuously received ([0116] and [0260]), wherein at least some of the glucose measurements includes date, time and glucose value ([0087] and [0109]).
Regarding claim 10 Budiman teaches the insulin therapy data is dosing information that includes date, time and amount of a dose of insulin (TABLE 3, [0087], and [0109]).
Regarding claim 11 Budiman teaches receiving selection of one or more behavior recommendations associated with the therapy insight sent to the provider-dashboard ([0023] and [0016]).
Regarding claim 12 Budiman teaches receiving an indication of cancelation of one or more behavior recommendations associated with the therapy insight sent to the provider-dashboard ([0118], [0155], and [0157]).
Regarding claim 13 Budiman teaches receiving adjustments of the therapy insight sent to the provider-dashboard ([0157]).
Regarding claim 14 Budiman teaches a system for automated provisioning of clinical advice to a provider caring for a patient with diabetes (PWD) comprising: an insights engine ([0023] and [0290]) configured to: detect a clinically relevant pattern in insulin therapy data of a patient under the care of a provider (Abstract, FIG. 12, [0023], [0134]: “In order to provide further insight into the timing and potential patterns of the self-care behaviors experienced by the patient, the episode chain or chains associated with each behavior may be shown in a time-of-day plot, with each episode indicated within the chain”, and [0245]: “Pattern analysis using temporal relationships opens up new analysis results that would have been missed when only looking at the collected data in aggregated form”), wherein the clinically relevant detected pattern is indicative of desirable behaviors and/or undesirable behaviors related in perspective of insulin-based management of diabetes ([0116]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”, [0127], [0131], and [0132]: “One or more episode chains are associated with a clinically-meaningful self-care behavior. These behaviors would be selected because of the risk they pose to the patient and/or the possible interventions (medications, education, etc.)”); identify a predefined behavior of a PWD responsive to the detected clinically relevant pattern ([0116], [0118], and [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”); and select a therapy insight associated with the identified predefined behavior (FIG. 20, [0048], and [0155]: “An augmentation of the treatment recommendation described above using the Control Grid algorithm is to provide second-stage logic to further narrow the possible recommendations that can be made. For instance, there are many different recommendations for reducing glucose variability, such as “stop snacking”, “don't forget to take your medication”, “don't miss meals”, “adjust correction dose of insulin”. A glucose control zone may be associated with a number of these recommendations. A second stage of logic may be used to narrow down the list of recommendations. Detection of episodic patterns, as described elsewhere, can be used in this second stage to narrow the list of recommendations”), wherein the therapy insight comprises clinical advice associated with the PWD that includes a behavior recommendation ([0118], [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”, and [0155]); and a health care provider (HCP) engine configured to automatically send, to a provider-dashboard associated with the provider caring for the PWD, the selected therapy insight (FIG. 56, [0023], [0151], and [0290]).
Regarding claim 15 Budiman teaches the HCP engine is further configured to send one or more of a behavior recommendation to adjust the undesirable behaviors and a behavior recommendation to continue the desirable behaviors ([0023] and [0016]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”).
Regarding claim 16 Budiman teaches the HCP engine is further configured to send one or more of a behavior recommendation to adjust the undesirable behaviors and a behavior recommendation to continue the desirable behaviors ([0023] and [0016]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”).
Regarding claim 17 Budiman teaches the HCP engine is further configured to receive selection of one or more behavior recommendations associated with the therapy insight sent to the provider-dashboard ([0023] and [0016]).
Regarding claim 18 Budiman teaches the HCP engine is further configured to receive an indication of cancelation of one or more behavior recommendations associated with the therapy insight sent to the provider-dashboard ([0118], [0155], and [0157]).
Regarding claim 19 Budiman teaches the HCP engine is further configured to receive adjustments of the therapy insight sent to the provider-dashboard ([0157]).
Regarding claim 20 the insights engine is further configured to identify whether one or more of a scheduled dose of insulin was administered to the PWD and an incorrect dose of insulin was administered to the PWD ([0088]).
Regarding claim 21 Budiman teaches the insights engine is further configured to: correlate therapy insights to associated health risks ({0094/]); and prioritize the therapy insights based on a severity of the health risks ([0139]).
Regarding claim 22 Budiman teaches the insights engine is further configured to prioritize therapy insights based on frequency of occurrences of the predefined behavior during a predetermined time frame ([0139), [0155], and [0203]).
Regarding claim 23 Budiman teaches the insights engine is further configured to responsive to determining that the insulin therapy data device not correspond to a clinically relevant pattern, forgo identifying the predefined behavior ([0128] and [0130]).
Regarding claim 24 Budiman teaches the insulin therapy data is selected from a group consisting of: glucose data, therapy settings and insulin dosing data (Abstract, [0023], [0088], [0090], and [0108]).
Regarding claim 25 Budiman teaches the insulin therapy data is glucose measurements continuously received ([0116] and [0260]), wherein at least some of the glucose measurements includes date, time and glucose value ([0087] and [0109]).
Regarding claim 26 Budiman teaches the insulin therapy data is dosing information that includes date, time and amount of a dose of insulin (TABLE 3, [0087], and [0109]).
Regarding claim 27 Budiman teaches a computer-implemented method for managing insulin therapy settings for a patient with diabetes (PWD), comprising: detecting a clinically relevant pattern in insulin therapy data of a patient under the care of a provider (Abstract, FIG. 12, [0023], [0134]: “In order to provide further insight into the timing and potential patterns of the self-care behaviors experienced by the patient, the episode chain or chains associated with each behavior may be shown in a time-of-day plot, with each episode indicated within the chain”, and [0245]: “Pattern analysis using temporal relationships opens up new analysis results that would have been missed when only looking at the collected data in aggregated form”), wherein the clinically relevant detected pattern is indicative of desirable behaviors and/or undesirable behaviors related in perspective of insulin-based management of diabetes ([0116]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”, [0127], [0131], and [0132]: “One or more episode chains are associated with a clinically-meaningful self-care behavior. These behaviors would be selected because of the risk they pose to the patient and/or the possible interventions (medications, education, etc.)”); identifying a predefined behavior of a PWD responsive to the detected clinically relevant pattern ([0116], [0118], and [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”); selecting a therapy insight associated with the identified predefined behavior (FIG. 20, [0048], and [0155]: “An augmentation of the treatment recommendation described above using the Control Grid algorithm is to provide second-stage logic to further narrow the possible recommendations that can be made. For instance, there are many different recommendations for reducing glucose variability, such as “stop snacking”, “don't forget to take your medication”, “don't miss meals”, “adjust correction dose of insulin”. A glucose control zone may be associated with a number of these recommendations. A second stage of logic may be used to narrow down the list of recommendations. Detection of episodic patterns, as described elsewhere, can be used in this second stage to narrow the list of recommendations”), wherein the therapy insight comprises clinical advice associated with the PWD that includes a behavior recommendation ([0118], [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”, and [0155]); and responsive to the selecting the therapy insight, automatically sending, to a user-dashboard associated with a PWD (FIG. 56, [0023], [0151], and [0290]); receiving an acceptance of a behavior recommendation associated with a therapy insight ([0118], [0125]-[0127], [0133], and [0235]); identifying a recommended insulin therapy setting associated with the accepted behavior recommendation ([0118], [0125]-[0127], [0133], and [0235]); adjusting an insulin therapy setting to the recommended insulin therapy setting ([0125]-[0127], [0133], [0235], and [0246]); and sending the adjusted insulin therapy setting to the user-dashboard ([0133]-[0134]).
Regarding claim 28 Budiman teaches the sending the adjusted insulin therapy setting to the user-dashboard is to automatically adjust the insulin therapy setting to the recommended insulin therapy setting ([0254]: “In the opposite case, where it is found that there is much more interday variability than intraday variability, treatment recommendations may be focused on lifestyle changes such as meal timing and exercise”).
Regarding claim 29 Budiman teaches the sending the adjusted insulin therapy setting to the user-dashboard is to be displayed on the user- dashboard ([0133]-[0134] and [0290]).
Regarding claim 30 Budiman teaches operating an insulin delivery system with the adjusted insulin therapy setting ([0247]-[0249]).
Regarding claim 31 a computer-implemented method for managing insulin therapy settings for a patient with diabetes (PWD), comprising: detecting a clinically relevant pattern in insulin therapy data of a patient under the care of a provider (Abstract, FIG. 12, [0023], [0134]: “In order to provide further insight into the timing and potential patterns of the self-care behaviors experienced by the patient, the episode chain or chains associated with each behavior may be shown in a time-of-day plot, with each episode indicated within the chain”, and [0245]: “Pattern analysis using temporal relationships opens up new analysis results that would have been missed when only looking at the collected data in aggregated form”), wherein the clinically relevant detected pattern is indicative of desirable behaviors and/or undesirable behaviors related in perspective of insulin-based management of diabetes ([0116]: “From the standpoint of insulin-based treatments, this method provides standardized guidance for medication adjustment (increase, decrease or maintain), and highlights the necessity to address self-care behaviors in order to reduce glucose variability that is elevated to the point that it limits managing both hyperglycemia and hypoglycemia”, [0127], [0131], and [0132]: “One or more episode chains are associated with a clinically-meaningful self-care behavior. These behaviors would be selected because of the risk they pose to the patient and/or the possible interventions (medications, education, etc.)”); identifying a predefined behavior of a PWD responsive to the detected clinically relevant pattern ([0116], [0118], and [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”); selecting a therapy insight associated with the identified predefined behavior (FIG. 20, [0048], and [0155]: “An augmentation of the treatment recommendation described above using the Control Grid algorithm is to provide second-stage logic to further narrow the possible recommendations that can be made. For instance, there are many different recommendations for reducing glucose variability, such as “stop snacking”, “don't forget to take your medication”, “don't miss meals”, “adjust correction dose of insulin”. A glucose control zone may be associated with a number of these recommendations. A second stage of logic may be used to narrow down the list of recommendations. Detection of episodic patterns, as described elsewhere, can be used in this second stage to narrow the list of recommendations”), wherein the therapy insight comprises clinical advice associated with the PWD that includes a behavior recommendation ([0118], [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”, and [0155]); and responsive to the selecting the therapy insight, automatically sending, to a user-dashboard associated with a PWD (FIG. 56, [0023], [0151], and [0290]); receiving an acceptance to adjust an insulin therapy setting displayed on the user-dashboard ([0118], [0125]-[0127], [0133], and [0235]), wherein the insulin therapy setting is associated with a behavior recommendation for the PWD determined based at least partially on the selected therapy insight ([0133], [0134], and [0159]); automatically adjusting the insulin therapy setting corresponding to the accepted adjusted insulin therapy setting ([0125]-[0127], [0133], [0235], and [0246]); and sending the adjusted insulin therapy setting to the user-dashboard ([0133]-[0134]). 
Regarding claim 32 Budiman teaches operating an insulin delivery system with the adjusted insulin therapy setting ([0247]-[0249]).
Regarding claim 33 Budiman teaches a computer-implemented method for automated provisioning of clinical advice to a provider caring for a patient with diabetes (PWD), comprising: detecting a pattern in insulin therapy data associated with the PWD (Abstract, FIG. 12, [0023], [0134]: “In order to provide further insight into the timing and potential patterns of the self-care behaviors experienced by the patient, the episode chain or chains associated with each behavior may be shown in a time-of-day plot, with each episode indicated within the chain”, and [0245]: “Pattern analysis using temporal relationships opens up new analysis results that would have been missed when only looking at the collected data in aggregated form”); responsive to detecting the pattern in insulin therapy data, identifying, via an insights engine associated with a first computing system, a predefined behavior of a PWD ([0116], [0118], and [0125]: “The current invention leverages clinically-informed algorithms to search the data to reveal insights about the glucose control and self-care behaviors performed by the patient. These insights can then direct the care provider and patient to therapeutic and educational methods to improve diabetes self-care behaviors, improve glycemic control and reduce risks of short- and long-term complications associated with diabetes”); selecting, by the insights engine, a therapy insight associated with the identified predefined behavior (FIG. 20, [0048], and [0155]: “An augmentation of the treatment recommendation described above using the Control Grid algorithm is to provide second-stage logic to further narrow the possible recommendations that can be made. For instance, there are many different recommendations for reducing glucose variability, such as “stop snacking”, “don't forget to take your medication”, “don't miss meals”, “adjust correction dose of insulin”. A glucose control zone may be associated with a number of these recommendations. A second stage of logic may be used to narrow down the list of recommendations. Detection of episodic patterns, as described elsewhere, can be used in this second stage to narrow the list of recommendations”; and responsive to the selecting the therapy insight, automatically sending over a network, to a health care provider engine associated with a second computing system separate and distinct from the first computing system, the selected therapy insight, wherein the health care provider engine is configured to automatically send the therapy insight to a provider- dashboard associated with a provider caring for the PWD (FIG. 56, [0023], [0151], and [0290]).
Regarding claim 34 Budiman teaches detecting the clinically relevant pattern in insulin therapy data of a patient under the care of a provider ([0116], [0118], and [0125]).
Regarding claim 35 Budiman teaches receiving a selected therapy insight from the health care provider engine ([0116], [0125], and [0127]); and transmitting the selected therapy insight to a PWD dashboard ([0133]-[0134] and [0290]).

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the amended claims render the 35 U.S.C. 101 Rejection moot. Examiner respectfully disagrees. Th amended claims are directed to a judicial exception (certain method of organizing human activity), furthermore, the additional elements do not ingrate the judicial exception into a practical application. 
Regarding the 35 U.S.C. 102 Rejection, Applicant argues the prior art does not teach “selecting a therapy insight associated with the identified predefined behavior” and “responsive to the selecting the therapy insight, automatically sending, to a provider-dashboard associated with the provider caring for the PWD, the selected therapy insight”. Examiner respectfully disagrees. Budiman teaches at paragraph [0155] “An augmentation of the treatment recommendation described above using the Control Grid algorithm is to provide second-stage logic to further narrow the possible recommendations that can be made. For instance, there are many different recommendations for reducing glucose variability, such as “stop snacking”, “don't forget to take your medication”, “don't miss meals”, “adjust correction dose of insulin”. A glucose control zone may be associated with a number of these recommendations. A second stage of logic may be used to narrow down the list of recommendations. Detection of episodic patterns, as described elsewhere, can be used in this second stage to narrow the list of recommendations”. The system narrowing down a list of recommendation is being understood to teach selecting a therapy insight associated with the identified predefined behavior. Budiman further teaches at [0151] “The software that implements the automated therapy recommendation logic would provide a means, such as a popup screen, for the HCP to alter the lines on the Control Grid, or select certain features of the Control Grid”. The popup screen is being understood to teach a responsive to the selecting the therapy insight, automatically sending, to a provider-dashboard associated with the provider caring for the PWD, the selected therapy insight).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                

/JOHN P GO/Primary Examiner, Art Unit 3686